76 N.Y.2d 841 (1990)
Tri Town Antlers Foundation, Inc., Respondent,
v.
Fireman's Fund Insurance Co., Appellant.
Court of Appeals of the State of New York.
Decided July 10, 1990.
James D. Gauthier for appellant.
Thomas P. Givas for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*842MEMORANDUM.
The order of the Appellate Division should be affirmed. We agree with the Appellate Division that "[w]here, as here, the policy is ambiguous, and no extrinsic evidence [was] offered from which the jury could conclude that the policy should be interpreted in favor of the insurer, [the direction of] a verdict in favor of the insured [was warranted]" (Tri Town Antlers Found. v Fireman's Fund Ins. Co., 158 AD2d 908, 909; see, Hartford Acc. & Indem. Co. v Wesolowski, 33 N.Y.2d 169, 172; City of Albany v Standard Acc. Ins. Co., 7 N.Y.2d 422, 430).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.